                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

JEFFREY LEWIS,                                    )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )       Case No. 20-cv-03373-SRB
                                                  )
SOUTHWESTERN BELL TELEPHONE                       )
COMPANY, d/b/a AT&T,                              )
                                                  )
               Defendant.                         )

                                              ORDER

       Before the Court is Defendant Southwestern Bell Telephone Company’s (“SWB”) Motion

to Dismiss Counts I and IV Through XII of Amended Complaint. (Doc. #12.) For the reasons

stated below, the motion is granted in part and denied in part.

   I. BACKGROUND

       Plaintiff Jeffrey Lewis (“Plaintiff”) originally filed suit in Missouri state court against his

former employer, SWB. Plaintiff alleges SWB unlawfully discriminated and retaliated against

him in violation of both state and federal law. SWB removed the case to federal court based on

federal question jurisdiction and moved to dismiss Plaintiff’s complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6). Plaintiff subsequently filed an amended complaint (Doc. #8) as a

matter of course, mooting SWB’s pending motion to dismiss. SWB, by the instant motion, now

moves to dismiss a portion of the claims asserted in Plaintiff’s amended complaint.

       As alleged in the amended complaint, SWB hired Plaintiff, an African-American male, in

October 2018. Plaintiff states he suffers from a “MRSA disability and illness” and related flare-




         Case 6:20-cv-03373-SRB Document 21 Filed 01/22/21 Page 1 of 11
ups which require him to take medication.1 (Doc. #8, ¶ 9.) Plaintiff further states that when he

experiences MRSA-related flare-ups and takes medication to treat those flare-ups, “he becomes

so ill he often times has to stop what he is doing, including work tasks, and lay down for periods

of time” and “make more frequent trips to the bathroom—more often than normal and more

often than other employees.” (Doc. #8, ¶ 11.) Plaintiff disclosed this information to some of his

supervisors during his initial twelve-week training period, specifically that he takes medication

which “causes him to become extremely ill” and that due to the medication and illness, he “may

need to step away from his desk or go to the bathroom.” (Doc. #8, ¶ 10.) Plaintiff alleges that in

anticipation of his MRSA-related flare-ups and its attendant symptoms, he “request[ed] extra

breaks and bathroom breaks, if needed, as job accommodations.” (Doc. #8, ¶ 13.)

        Plaintiff learned on April 26, 2019, that his supervisors disclosed his health condition to a

non-supervisor co-worker without Plaintiff’s knowledge or consent. Plaintiff contends that the

disclosure negatively impacted his work environment in significant ways. Plaintiff eventually

reported the disclosure, as well as its negative impact on his work environment, in June 2019 and

filed a union grievance. Plaintiff additionally reported that he believed the disclosure of his

private health information was racially motivated. After reporting the disclosure, Plaintiff began

to receive poor work performance ratings despite meeting his monthly sales goals. Plaintiff also

alleges SWB began to assign him more difficult, lower-quality work assignments that interfered

with his ability to meet his monthly sales goals.

        In August 2019, Plaintiff informed his supervisor that he planned to take paternity leave

following the upcoming birth of his child. That same month, Plaintiff filed an additional union


1
  Methicillin-resistant Staphylococcus aureus, more commonly known as “MRSA,” is an antibiotic-resistant bacterial
strain that can cause severe infections in humans. See generally CTRS. FOR DISEASE CONTROL & PREV., General
Information: Methicillin-resistant Staphyloccoccus aureus, https://www.cdc.gov/mrsa/community/index.html (last
visited Jan. 19, 2021).


                                      2
          Case 6:20-cv-03373-SRB Document 21 Filed 01/22/21 Page 2 of 11
grievance related to SWB’s investigation into the unauthorized disclosure of his private health

information and his complaints of racially-motivated discrimination. When Plaintiff inquired

with a supervisor about whether Plaintiff could appeal the results of the prior investigation, his

supervisor “tried to talk Plaintiff out of appealing or questioning the investigation.” (Doc. #8,

¶ 43.) In September 2019, Plaintiff complained to the same supervisor about the poor quality of

his work assignments, and the supervisor informed him that employees with higher historical

sales goal percentages received “better quality calls.” (Doc. #8, ¶ 47.)

        Upon learning of Plaintiff’s conversation with a coworker where he expressed interest in

resigning from his job, Plaintiff’s supervisor initiated a meeting with Plaintiff and advised him

that he could either “resign in good standing,” which would make him eligible for rehiring at a

later time, or he could continue working and risk being “terminated at any time,” which would

make him ineligible for rehiring. (Doc. #8, ¶¶ 58–59.) She additionally advised Plaintiff that he

would likely be terminated once the previous month’s performance statistics were finalized and

submitted. Consequently, Plaintiff contends that he was constructively discharged by SWB for

unlawful and retaliatory reasons related to his disability, his race, and his exercise of his rights

under both state and federal law.

    II. LEGAL STANDARD

        Pursuant to Rule 12(b)(6), a claim may be dismissed for “failure to state a claim upon

which relief can be granted.” To survive dismissal, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007))

(internal citations omitted). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the




                                     3
         Case 6:20-cv-03373-SRB Document 21 Filed 01/22/21 Page 3 of 11
misconduct alleged.” Ash v. Anderson Merchs., LLC, 799 F.3d 957, 960 (8th Cir. 2015) (quoting

Iqbal, 556 U.S. at 678) (internal quotations omitted). A court must consider all facts alleged in

the complaint as true when considering a motion to dismiss. Data Mfg., Inc. v. United Parcel

Service, Inc., 557 F.3d 849, 851 (8th Cir. 2009) (noting “[t]he factual allegations of a complaint

are assumed true and construed in favor of the plaintiff, even if it strikes a savvy judge that

actual proof of those facts is improbable”). A court must “review the plausibility of the

plaintiff’s claim as a whole, not the plausibility of each individual allegation.” Zoltek Corp. v.

Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010).

   III. DISCUSSION

       Plaintiff’s amended complaint asserts the following claims: Count I: Disability and/or

Perceived Disability Discrimination, Count II: Racial Discrimination, and Count III: Retaliation,

each in violation of the Missouri Human Rights Act (“MHRA”), Mo. Rev. Stat. § 213.010 et

seq.; Count IV: Race Discrimination and Count V: Retaliation, both in violation of Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000 et seq.; Count VI: Discrimination,

Count VII: Failure to Accommodate, Count VIII: Disclosure of Health Information, and Count

IX: Retaliation, each in violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12101 et seq.; and lastly, Count X: Interference, Count XI: Discrimination, and Count XII:

Retaliation, each in violation of the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601

et seq. SWB seeks dismissal of Plaintiff’s disability-based claims (Counts I, VI–IX) and FMLA

claims (Counts X–XII). Each argument is addressed in turn below.

       A. Plaintiff’s Disability-Based Claims: Counts I, VI–IX

       SWB contends all of Plaintiff’s disability-based claims should be dismissed because he

fails to plead facts showing he has a cognizable disability under either the MHRA or the ADA.




                                     4
         Case 6:20-cv-03373-SRB Document 21 Filed 01/22/21 Page 4 of 11
SWB additionally argues the facts supporting Plaintiff’s failure to accommodate, retaliation, and

disclosure claims are insufficient. Plaintiff disagrees, stating he has done enough at this stage to

survive dismissal.

            1. Plaintiff’s Alleged Disability

        As a threshold issue, a party alleging disability-based discrimination or retaliation in

violation of the MHRC or ADA must plead facts establishing the existence of a disability. See

Heuton v. Ford Motor Co., 930 F.3d 1015, 1019 (8th Cir. 2019) (disability discrimination claims

arising under the MHRA require the plaintiff to adequately plead that he is disabled); Moses v.

Dassault Falcon Jet-Wilmington Corp., 894 F.3d 911, 923 (8th Cir. 2018) (a prima facie case of

disability-based discrimination or retaliation under the ADA requires a plaintiff to plead facts

showing he is disabled). The MHRA and ADA define disability, in part, as “a physical or mental

impairment which substantially limits one or more of a person’s major life activities,” including

“being regarded as having such an impairment[.]” Mo. Rev. Stat. § 213.010(5); see also Heuton,

930 F.3d at 1019; accord 42 U.S.C. § 12102(1)(A); Moses, 894 F.3d at 923.

        SWB argues Plaintiff’s allegation that he has an “MRSA disability” or a “perceived

disability” is legally insufficient and conclusory, contending Plaintiff fails to identify the major

life activity which is limited by his disability or how that life activity is limited. (Doc. #13, p. 3.)

The Court disagrees. Plaintiff specifically alleges he suffers from MRSA, experiences flare-ups

as a result of MRSA, and that he must take medication to treat those flare ups. Plaintiff further

alleges the medication he must take to treat his condition can make him “extremely ill”—so ill,

in fact, that he often has to “stop what he is doing, including work tasks,” “lay down for period

of time,” and make more “frequent trips to the bathroom” compared to other employees. (Doc.

#8, ¶ 11.) Taken as true, these fact allegations, as well as the reasonable inferences drawn from




                                     5
         Case 6:20-cv-03373-SRB Document 21 Filed 01/22/21 Page 5 of 11
them, sufficiently demonstrate how Plaintiff’s major life activities, including his employment,

are impacted by his condition. See DeWalt v. Davidson Serv./Air, Inc., 398 S.W.3d 491, 499

(Mo. App. E.D. 2013) (citing MO. CODE REGS. ANN. tit. 8, § 60-3.060(1)(E)) (“‘[m]ajor life

activities’ are those that affect employability, such as . . . employment . . . or working”); see also

42 U.S.C. § 12102(2) (“major life activities include . . . working” and “the operation of a major

bodily function” including “functions of the . . . digestive, bowel, [and] bladder”). Plaintiff has

thus pled sufficient facts to survive dismissal and SWB’s motion on this point is denied.

            2. Count VII: Failure to Accommodate

        To state a claim for failure to accommodate under the ADA,2 a plaintiff must allege facts

showing: “(1) the employer knew about the employee’s disability; (2) the employee requested

accommodations or assistance for his or her disability; (3) the employer did not make a good

faith effort to assist the employee in seeking accommodation; and (4) the employee could have

been reasonably accommodated but for the employer’s lack of good faith.” E.E.O.C. v. Prod.

Fabricators, Inc., 763 F.3d 963, 971 (8th Cir. 2014). SWB seeks dismissal of Plaintiff’s failure

to accommodate claim, arguing he fails to allege any facts showing he requested accommodation

for his disability or that his request was denied. Plaintiff contends he requested accommodations

and SWB, instead of accommodating him, constructively terminated him.

         Upon review of Plaintiff’s allegations, the parties’ arguments, and relevant caselaw, the

Court declines to dismiss his failure to accommodate claim. Plaintiff alleges that he disclosed


2
 The Court notes that a plaintiff must allege facts showing both a prima facie case of discrimination based
on disability and a failure to accommodate it. Schaffhauser v. United Parcel Serv., Inc., 794 F.3d 899, 905
(8th Cir. 2015). “To establish a prima facie case of discrimination based on disability, [a plaintiff] must
show that he ‘(1) is disabled within the meaning of the ADA; (2) is a qualified individual under the ADA;
and (3) has suffered an adverse employment decision because of the disability.’” Id. (quoting Kallail v.
Alliant Energy Corp. Servs., Inc., 691 F.3d 925, 930 (8th Cir.2012)). Though not disputed by SWB, the
Court finds Plaintiff sufficiently alleges facts showing that he plausibly suffered the prerequisite disability-
based discrimination.


                                      6
          Case 6:20-cv-03373-SRB Document 21 Filed 01/22/21 Page 6 of 11
his MRSA-related health condition to his supervisors and notified them that, should he have a

flare-up, he would have to take medication and interrupt his workday by laying down and/or

making frequent trips to the restroom. Plaintiff also alleges SWB never provided him with the

additional bathroom breaks or work breaks he requested, nor did anyone from SWB ever speak

with him regarding his accommodation needs or refer him to the appropriate department to seek

out those accommodations. Together, these factual allegations plausibly establish that Plaintiff

requested accommodations from SWB due to his health condition and SWB did not dialogue

with Plaintiff about his needs or offer him the accommodations he requested. See Schaffhauser,

794 F.3d at 906 (discussing the interactive process that must take place between employer and

employee to establish the need for accommodation). The Court is not persuaded by SWB’s

reliance on EEOC v. Prod. Fabricators, Inc., 763 F.3d 963 (8th Cir. 2014), which considered the

issue at the summary judgment stage after the parties had the benefit of discovery. At this early

stage, Plaintiff’s allegations are enough to survive dismissal and SWB’s motion is denied.

           3. Count VII: Disclosure of Information

       SWB argues Plaintiff’s Count VII fails as a matter of law because Plaintiff self-disclosed

his confidential health information and because the ADA’s confidentiality protections only cover

health information obtained via an employment-related medical examination or inquiry. Plaintiff

disagrees, stating the unauthorized disclosure of his private health information to his co-workers

by his supervisors is the type of unauthorized disclosure the ADA is designed to prohibit.

       After reviewing the parties’ arguments and cited caselaw, the Court finds that Count VII

should be dismissed. SWB, in support of its argument that only information obtained through an

authorized employment-related medical examination or inquiry is protected by the ADA, relies

in part on McPherson v. O'Reilly Auto., Inc., 491 F.3d 726 (8th Cir. 2007). Plaintiff correctly




                                     7
         Case 6:20-cv-03373-SRB Document 21 Filed 01/22/21 Page 7 of 11
notes that the McPherson Court states, “[t]he ADA prohibits an employer from disclosing

confidential medical information” and requires a claimant to show “the disclosed information

was confidential and that he suffered some kind of tangible injury as a result of the disclosure.”

Id. at 732. However, McPherson relies on Cossette v. Minn. Power & Light, 188 F.3d 964 (8th

Cir. 1999), in which the Eighth Circuit discussed the statutory basis for the ADA’s prohibition

against disclosing an employee’s private health information. Specifically, the Cossette Court

noted the ADA’s limitation on “the scope of information that employers may seek and disclose

about their employees’ medical condition” arises from 42 U.S.C. § 12112(d), which permits an

employer to require or conduct medical examinations and inquiries of employees under certain

circumstances. See 188 F.3d at 968. The Court does not find that the language of McPherson,

which relies on Cossette, creates a standalone cause of action independent from § 12112(d) for

the unauthorized disclosure of an employee’s confidential health information.

       Plaintiff does not allege in his complaint, nor argue in his briefing, that his disclosure of

his medical condition resulted from SWB probing or inquiring into the matter. He also does not

allege that he disclosed the information pursuant to a medical examination. Other district and

appellate courts have held that the ADA does not protect an employee’s voluntary disclosure of

medical information outside the context of an authorized employment-related inquiry or medical

examination. See, e.g., Perez v. Denver Fire Dep’t, 243 F. Supp. 3d 1186 (D. Colo. 2017), aff’d,

724 F. App’x 646 (10th Cir. 2018) (citations omitted) (“To assert a violation of § 12112(d), a

plaintiff must prove, as a threshold matter, that the improperly disclosed information was

confidential under the pertinent provisions of the ADA, i.e., derived from an employment-related

medical examination or inquiry.”); Sherrer v. Hamilton Cty. Bd. of Health, 747 F. Supp. 2d 924,

931 (S.D. Ohio Sept. 24, 2010) (“The nondisclosure provisions of the ADA do not govern




                                     8
         Case 6:20-cv-03373-SRB Document 21 Filed 01/22/21 Page 8 of 11
voluntary disclosures of medical information initiated by the employee.”); Kingston v. Ford

Meter Box Co., 2009 WL 981333, at *10–*11 (N.D. Ind. Apr. 10, 2009) (collecting cases finding

the same). Given that Plaintiff does not cite any other statutory provision of the ADA in support

of his claim, nor identify a case where an employee’s voluntary disclosure of health information

under similar circumstances was found to be legally cognizable, dismissal is appropriate.

           4. Count IX: Retaliation

       SWB additionally argues that Plaintiff’s retaliation claim is factually unsupported and

should be dismissed. Plaintiff disagrees, again contending he has done enough at this stage to

survive dismissal. The Court finds Plaintiff’s factual allegations are sufficient at this point in the

case to survive dismissal.

       An ADA retaliation claim requires the claimant to allege facts plausibly showing: “(1) he

engaged in statutorily protected activity; (2) he suffered an adverse employment action; and (3) a

causal connection between the two.” Moses, 894 F.3d at 924 (citations, quotation marks, and

alterations omitted). Plaintiff proffers sufficient factual allegations to plausibly support his claim

against SWB, including his allegations that he requested accommodations due to his medical

condition and, shortly after making that request, he was repeatedly harassed by his supervisor,

assigned lower-quality work, given poor performance reviews, and eventually constructively

discharged. Taken as a whole, these facts and the reasonable inferences drawn from them

plausibly allege a retaliation claim under the ADA. Cf. Cook v. George’s, Inc., 952 F.3d 935,

938 (8th Cir. 2020) (citations and quotation marks omitted) (noting that “the simplified notice

pleading standard merely requires that a complaint give the defendant fair notice of what the

plaintiff’s claim is and the grounds upon which it rests[.]”); Wilson v. Arkansas Dep’t of Human

Servs., 850 F.3d 368, 373 (8th Cir. 2017). SWB’s motion on this point is denied.




                                     9
         Case 6:20-cv-03373-SRB Document 21 Filed 01/22/21 Page 9 of 11
       B. Plaintiff’s FMLA Claims: Counts X–XII

       Lastly, SWB seeks dismissal of Plaintiff’s FMLA claims, arguing Plaintiff is ineligible to

sue under the FMLA because he was employed by SWB for less than twelve months. Plaintiff

does not provide his exact dates of employment but concedes that he was employed by SWB for

less than twelve months. He argues, however, that his FMLA claims should survive because his

requested leave would have occurred after the twelve-month mark, when he would have been an

eligible employee under the FMLA.

       The Court declines to dismiss Plaintiff’s FMLA claims at this stage. SWB relies on the

Eighth Circuit’s decision in Hill v. Walker, which provides that “[t]o be eligible for rights under

the FMLA, an employee must have worked for [his or] her employer for at least twelve months.”

Hill v. Walker, 737 F.3d 1209, 1215 (8th Cir. 2013) (citing 29 U.S.C. § 2611(2)(A)(i)). In Hill v.

Walker, the Eighth Circuit upheld the dismissal of the plaintiff’s FMLA claims, noting that the

complaint alleged that Hill had “worked for the Department from June 28, 2010, until June 20,

2011. As this period spans fewer than twelve months, Hill had no FMLA rights when she was

terminated.” Id. The Hill Court also acknowledged that other jurisdictions have found “that the

FMLA protects pre-eligibility requests for post-eligibility leave,” but went on to state that “even

if the rationale of these authorities were adopted in this circuit, it would not aid Hill” because

“she sought only to take leave before she was eligible[.]” Id. (citations omitted). In contrast to

Hill, Plaintiff’s requested leave in this case would have occurred after he became eligible.

       Other courts, including a district court within the Eighth Circuit, have recognized that in

certain instances, “a pre-eligible employee has a cause of action if an employer terminates [him

or] her in order to avoid having to accommodate that employee with rightful FMLA leave rights

once that employee becomes eligible.” Wages v. Stuart Mgmt. Corp., 21 F. Supp. 3d 985, 990




                                     10
        Case 6:20-cv-03373-SRB Document 21 Filed 01/22/21 Page 10 of 11
(D. Minn. 2014) (citing Pereda v. Brookdale Senior Living Cmtys., Inc., 666 F.3d 1269, 1275

(11th Cir. 2012)), amended, 2014 WL 12781226 (D. Minn. July 1, 2014), vacated and remanded

on other grounds, 798 F.3d 675 (8th Cir. 2015); see also, e.g., Sine v. Rockhill Mennonite Home,

275 F. Supp. 3d 538, 542–43 (E.D. Pa. 2017) (“[I]t has been recognized in this district and in

other circuits that ‘the FMLA regulatory scheme must necessarily protect pre-eligible employees

. . . who put their employers on notice of a post-eligibility leave request.”) (collecting cases

finding the same); Reynolds v. Inter–Industry Conference on Auto Collision Repair, 594 F. Supp.

2d 925, 928–29 (N.D. Ill. 2009). In most of these cases, courts decide the issue at the summary

judgment stage when the parties and the court have the benefit of discovery and can consider,

among other things, whether the claimant would have likely been employed at, or beyond, the

twelve-month eligibility mark. Consequently, the Court declines to dismiss Plaintiff’s FMLA

claims at this stage of the proceeding.

   IV. CONCLUSION

       Accordingly, it is ORDERED that Defendant SWB’s Motion to Dismiss Counts I and IV

Through XII of Amended Complaint (Doc. #12) is GRANTED IN PART and DENIED IN

PART. Plaintiff’s Count VII is dismissed and his remaining claims survive.

       IT IS SO ORDERED.

                                                       /s/ Stephen R. Bough
                                                       STEPHEN R. BOUGH
                                                       UNITED STATES DISTRICT JUDGE

DATE: January 22, 2021




                                     11
        Case 6:20-cv-03373-SRB Document 21 Filed 01/22/21 Page 11 of 11
